        Case 1:18-cv-00744-WJ-KK Document 339 Filed 06/14/21 Page 1 of 2




                         THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


In re: Gold King Mine Release in San Juan
County, Colorado on August 5, 2015

                                                                            No. 1:18-md-02824-WJ

This Document Relates to Allen v. United States, 1:18-cv-744-WJ-KK

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANTS UNITED
     STATES OF AMERICA, WESTON SOLUTIONS, AND ENVIRONMENTAL
  RESTORATION'S MOTION TO DISMISS NONRESPONSIVE ALLEN PLAINTIFFS
                         WITH PREJUDICE

       THIS MATTER comes before the Court on Defendants the United States of America,

Weston Solutions, and Environmental Restoration's Motion to Dismiss Nonresponsive Allen

Plaintiffs with Prejudice, Doc. 1180, filed May 5, 2021.

       Movants state that Plaintiffs Mary Clark, Loretta Hatathley, the Estate of Rose Merritt,

Vincent Todachene, Della Weston, and Cornelia Weston (the “Nonresponsive Plaintiffs”) have

failed to respond to Court-ordered questionnaires and subsequent interrogatories issued by the

United States, and have failed to respond to repeated attempts by counsel to fulfill their outstanding

discovery obligations. Movants seek to have the claims of the Nonresponsive Plaintiffs dismissed

with prejudice pursuant to Fed. R. Civ. P. 41 (b) for failure to prosecute and pursuant to

Rule 37(b)(2) for violation of a discovery order.

       The Court ordered the Nonresponsive Plaintiffs to respond to the Motion to Dismiss and

to show cause why their claims should not be dismissed with prejudice pursuant to Federal Rules

of Civil Procedure 41(b) and 37(b)(2)(A)(v). See Doc. 1185, filed May 6, 2021 ("Order to Show

Cause"). The Court notified the Nonresponsive Plaintiffs that failure to timely respond to the



                                                    1
       Case 1:18-cv-00744-WJ-KK Document 339 Filed 06/14/21 Page 2 of 2




Motion to Dismiss and the Order to Show Cause will result in dismissal of the Nonresponsive

Plaintiffs' claims with prejudice.   The Nonresponsive Plaintiffs did not respond by the

June 5, 2021, deadline.

       IT IS ORDERED that Defendants the United States of America, Weston Solutions, and

Environmental Restoration's Motion to Dismiss Nonresponsive Allen Plaintiffs with Prejudice,

Doc. 1180, filed May 5, 2021, is GRANTED. The claims of Plaintiffs Mary Clark, Loretta

Hatathley, the Estate of Rose Merritt, Vincent Todachene, Della Weston, and Cornelia Weston are

DISMISSED with prejudice.



                                     ________________________________________
                                     WILLIAM P. JOHNSON
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                              2
